 


110 HRES 402 EH: Supporting the goals and ideals of National Hurricane Preparedness Week.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 402 
In the House of Representatives, U. S.,

May 21, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Hurricane Preparedness Week. 
 
 
Whereas the Atlantic and Central Pacific hurricane season begins June 1 and ends November 30, and the East Pacific hurricane season runs from May 15 through November 30; 
Whereas an average of 11 tropical storms develop per year over the Atlantic Ocean, Caribbean Sea, and Gulf of Mexico and an average of 6 of these storms become hurricanes; 
Whereas in an average 3-year period roughly 5 hurricanes strike the United States coastline, sometimes resulting in multiple deaths, with 2 typically being major or intense category 3 hurricanes, as measured on the Saffir-Simpson Hurricane Scale; 
Whereas millions of Americans face great risk from tropical storms or hurricanes, because 50 percent of Americans live along the coast and millions of tourists visit the oceans each year; 
Whereas the 2005 Atlantic hurricane season was the busiest on record and extends the active hurricane cycle that began in 1995—a trend experts agree is likely to continue for years to come; 
Whereas the 2005 Atlantic hurricane season included 28 named storms, including 15 hurricanes in which 7 were category 3 or higher; 
Whereas, during a hurricane, homes, businesses, public buildings, and infrastructure may be damaged or destroyed by heavy rain, strong winds, and storm surge; debris can break windows and doors; roads and bridges can be washed away; homes can be flooded; and destructive tornadoes can occur well away from the storm’s center; 
Whereas experts at the National Oceanic and Atmospheric Administration’s National Hurricane Center in the National Weather Service agree that it is critical to know if you live in a hurricane prone area, to know your home’s vulnerability to storm surge, flooding, and wind, and to develop a written family disaster plan based on this knowledge; 
Whereas the National Hurricane Center recommends that people in hurricane-prone areas prepare a personal evacuation plan that identifies ahead of time their home’s vulnerability to storm surge, flooding, and wind; the safest areas in their home for each hurricane hazard; several options of places to go if ordered to evacuate; and the telephone numbers of these places as well as a road map of the local area; 
Whereas the National Hurricane Center recommends that people in hurricane-prone areas assemble a disaster supply kit before hurricane season begins that includes a first aid kit and essential medications; canned food and can opener; at least three gallons of water per person per day for three to seven days; protective clothing, rainwear, and bedding or sleeping bags; a battery-powered radio, flashlight, and extra batteries; special items (including medications) for infants, elderly, or disabled family members; and written instructions on how to turn off electricity, gas, and water in case authorities advise these actions; 
Whereas the National Hurricane Center recommends that prior to hurricane season people prepare for high winds by installing hurricane shutters or having available precut outdoor plywood boards for each window of a home; ensuring they can reinforce garage doors; and making trees more wind resistant by removing diseased and damaged limbs; 
Whereas the National Hurricane Center recommends that citizens know that the term Hurricane Watch means hurricane conditions are possible in the specified area of the Watch, usually within 36 hours, and that the term Hurricane Warning means hurricane conditions are expected in the specified area of the Warning, usually within 24 hours; 
Whereas the National Hurricane Center recommends that people know what to do when a Hurricane Watch is issued, that is, listen to NOAA Weather Radio or local radio or TV stations for up-to-date storm information; prepare to bring inside any lawn furniture, outdoor decorations, and anything that can be picked up by the wind; prepare to cover all windows of their homes and reinforce their garage door; fill their car’s gas tank; recheck manufactured home tie-downs; and recheck their disaster supply kit; 
Whereas the National Hurricane Center recommends that people know what to do when a Hurricane Warning is issued, that is, listen to the advice of local officials, and leave if told to do so; complete preparation activities; if they are not advised to evacuate, stay indoors, away from windows; be aware that the calm eye is deceptive and does not mean the storm is over; and be alert for tornadoes; 
Whereas in the 1970s, ’80s, and ’90s, inland flooding was responsible for more than half of the deaths associated with tropical storms and hurricanes in the United States and the National Weather Service recommends that when a hurricane threatens the United States, people determine whether they live in a potential flood zone; if advised to evacuate, do so immediately; keep abreast of road conditions through the news media; move to a safe area before access is cut off by flood water; do not attempt to cross flowing water because as little as six inches of water may cause one to lose control of a vehicle; and develop a flood emergency action plan; 
Whereas the National Oceanic and Atmospheric Administration provides more detailed information about hurricanes and hurricane preparedness via its website http://www.nhc.noaa.gov/HAW2/; and 
Whereas a National Hurricane Preparedness Week will be the week of May 20–26, 2007: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Hurricane Preparedness Week; 
(2)encourages the staff of the National Oceanic and Atmospheric Administration, especially at the National Weather Service and the National Hurricane Center, and other appropriate Federal agencies, to continue their outstanding work to educate people in the United States about hurricane preparedness; and 
(3)urges the people of the United States to recognize such a week as an opportunity to learn more about the work of the National Hurricane Center to forecast hurricanes and to educate citizens about the potential risks associated with hurricanes. 
 
Lorraine C. Miller,Clerk.
